Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 27, 2016

                                     No. 04-16-00181-CV

THREE THOUSAND FOUR HUNDRED FORTY-FIVE DOLLARS ($3,445.00) UNITED
                      STATES CURRENCY,
                           Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08281
                           Honorable Larry Noll, Judge Presiding

                                       ORDER
       The appellate record was complete on June 22, 2016; Appellant’s brief was due on July
22, 2016. See TEX. R. APP. P. 38.6(a). To date, Appellant has not filed either (1) a motion for
extension of time to file the brief or (2) the brief.
         We ORDER Appellant to show cause in writing within FIFTEEN DAYS from the date of
this order why this appeal should not be dismissed for want of prosecution. See id. R. 38.8(a),
42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San Antonio 1998,
no pet.). Appellant’s written response must include a reasonable explanation for Appellant’s
failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal may be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2016.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court